DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 12/09/2019 in which claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 12/09/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over YESTER et al. (US 20150251656 A1, hereinafter “YESTER”) in view of SASAKI HIDEKI (JP 2016-150688 A).
Regarding claims 1, 11 and 12, YESTER (Fig. 1-4) discloses a vehicle control method and a vehicle control system comprising: a recognizer that recognizes a surrounding environment of a vehicle (see paragraph [0022] discuses “… The plurality of sensors 50 can also include sensors for detecting various parameters of the vehicle's 10 surroundings, including the type and size of driving surface the vehicle 10 is on…”); a driving controller that performs speed control and steering control of the vehicle regardless of an operation of an occupant on the basis of a recognition result obtained by the recognizer (see paragraph [0004] “… In automating the control of vehicle functions, an active steering system may allow the vehicle to have autonomy and authority independent of the driver. One area where this can create a safety benefit is by allowing the vehicle to override the driver's steering actions during critical situations where the probability of an accident with a leading vehicle is high, perhaps due to the lead vehicle suddenly stopping”).
YESTER does not explicitly teach a wiper controller that controls a wiper attached to a window of the vehicle, wherein the wiper controller changes a degree of operation of the wiper according to a boarding position and a degree of approach when the vehicle moves to the boarding position at which an occupant boards the vehicle after the vehicle starts traveling under the control of the driving controller or when the vehicle starts traveling to move away from the boarding position under the control of the driving controller after the occupant alights from the vehicle.
However, HIDEKI teaches teach a wiper controller that controls a wiper attached to a window of the vehicle, wherein the wiper controller changes a degree of operation of the wiper according to a boarding position (see paragraph [0007] “A driving means for driving a wiper of the vehicle; A detection means for detecting a person from a captured image of the surroundings of the  and a degree of approach when the vehicle moves to the boarding position at which an occupant boards the vehicle after the vehicle starts traveling under the control of the driving controller (see paragraphs [0010] “By stopping the wiper during intermittent driving, a person outside the vehicle can be prevented from misunderstanding the wiper at the moment of temporarily stopping during intermittent driving” and at least ¶ [0012] discusses “a wiper being driven is stopped according to positional information of a mobile terminal of an occupant of a vehicle”) or when the vehicle starts traveling to move away from the boarding position under the control of the driving controller after the occupant alights from the vehicle. 
It would have been obvious been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mandeville-Clarke to include a wiper controller that controls a wiper attached to a window of the vehicle, as taught by HIDEKI in order to prevent from being wetted by stopping the wiper, and control of the driving of the wiper can be performed according to a situation around the vehicle.

Regarding claim 2, YESTER, as modified by HIDEKI discloses the claimed invention substantially as explained above. Further, HIDEKI teaches wherein the wiper controller changes a degree of operation of the wiper according to an approach of the vehicle to a position at which the occupant boards the vehicle when the driving controller stops the vehicle to allow the occupant to board the vehicle after causing the vehicle to start traveling from a state in which the vehicle is parked (see paragraphs [0010] “By stopping the wiper during intermittent driving, a person outside the vehicle can be prevented from misunderstanding the wiper at the moment of temporarily stopping during intermittent driving” and at least ¶ [0012] discusses “a wiper being driven is stopped according to positional information of a mobile terminal of an occupant of a vehicle”).

Regarding claim 3, YESTER, as modified by HIDEKI discloses the claimed invention substantially as explained above. Further, HIDEKI teaches wherein the wiper controller changes a degree of operation of the wiper according to an approach of the vehicle to a position at which the occupant boards the vehicle when the driving controller stops the vehicle to allow the occupant to board the vehicle after causing the vehicle to start traveling from a state in which the vehicle is parked in an unmanned parking area, and the position at which the occupant boards the vehicle is a boarding area determined in advance in correspondence to the unmanned parking area (see paragraphs [0010] “By stopping the wiper during intermittent driving, a person outside the vehicle can be prevented from misunderstanding the wiper at the moment of temporarily stopping during intermittent driving” and at least ¶ [0012] discusses “a wiper being driven is stopped according to positional information of a mobile terminal of an occupant of a vehicle”).

Regarding claim 4, YESTER, as modified by HIDEKI discloses the claimed invention substantially as explained above. Further, HIDEKI teaches wherein the wiper controller changes a degree of operation of the wiper according to an approach of the vehicle to a stopping area when the driving controller stops the vehicle in a stopping area having eaves to allow the occupant to board the vehicle after causing the vehicle to start traveling (see paragraphs [0010] “By stopping the wiper during intermittent driving, a person outside the vehicle can be prevented from misunderstanding the wiper at the moment of temporarily stopping during intermittent driving” and at least ¶ [0012] discusses “a wiper being driven is stopped according to positional information of a mobile terminal of an occupant of a vehicle”).

Regarding claim 5, YESTER, as modified by HIDEKI discloses the claimed invention substantially as explained above. Further, HIDEKI teaches wherein the wiper controller decreases the degree of operation of the wiper when the recognizer recognizes a person around the position at which the occupant boards the vehicle as compared to when no person is recognized (see paragraphs [0010] “By stopping the wiper during intermittent driving, a person outside the vehicle can be prevented from misunderstanding the wiper at the moment of temporarily stopping during intermittent driving” and 

Regarding claim 6, YESTER, as modified by HIDEKI discloses the claimed invention substantially as explained above. Further, HIDEKI teaches wherein the wiper controller decreases the degree of operation of the wiper on a side in front of a position of the person recognized by the recognizer (see paragraphs [0010] “By stopping the wiper during intermittent driving, a person outside the vehicle can be prevented from misunderstanding the wiper at the moment of temporarily stopping during intermittent driving” and at least ¶ [0012] discusses “a wiper being driven is stopped according to positional information of a mobile terminal of an occupant of a vehicle”).

Regarding claim 7, YESTER, as modified by HIDEKI discloses the claimed invention substantially as explained above. Further, HIDEKI teaches wherein the wiper controller restores the degree of operation of the wiper to an original state after the occupant boards the vehicle when the person recognized by the recognizer is only the occupant of the vehicle (see paragraphs [0010] “By stopping the wiper during intermittent driving, a person outside the vehicle can be prevented from misunderstanding the wiper at the moment of temporarily stopping during intermittent driving” and at least ¶ [0012] discusses “a wiper being driven is stopped according to positional information of a mobile terminal of an occupant of a vehicle”).

Regarding claim 8, YESTER, as modified by HIDEKI discloses the claimed invention substantially as explained above. Further, HIDEKI teaches wherein the wiper controller decreases a degree of restoring the degree of operation of the wiper to an original state when the persons recognized by the recognizer is not only the occupant of the vehicle as compared to when the recognized person is only the occupant of the vehicle (see paragraphs [0010] “By stopping the wiper during intermittent driving, a person outside the vehicle can be prevented from misunderstanding the 

Regarding claim 9, YESTER, as modified by HIDEKI discloses the claimed invention substantially as explained above. Further, HIDEKI teaches wherein the wiper controller causes the wiper to wipe the window before changing the degree of operation of the wiper (see paragraphs [0010] “By stopping the wiper during intermittent driving, a person outside the vehicle can be prevented from misunderstanding the wiper at the moment of temporarily stopping during intermittent driving” and at least ¶ [0012] discusses “a wiper being driven is stopped according to positional information of a mobile terminal of an occupant of a vehicle”).

Regarding claim 10, YESTER, as modified by HIDEKI discloses the claimed invention substantially as explained above. Further, HIDEKI teaches wherein the wiper controller changes the degree of operation of the wiper on the basis of a position of eaves and an approach to the boarding position when the recognizer recognizes that the eaves are present at the position at which the occupant boards the vehicle (see paragraphs [0010] “By stopping the wiper during intermittent driving, a person outside the vehicle can be prevented from misunderstanding the wiper at the moment of temporarily stopping during intermittent driving” and at least ¶ [0012] discusses “a wiper being driven is stopped according to positional information of a mobile terminal of an occupant of a vehicle”).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663